            Case 2:20-cv-00850-TLN-AC Document 17 Filed 07/29/20 Page 1 of 3

 1 Meriel L. Darzen, OSB No. 113645, pro hac vice
   meriel@crag.org
 2 Oliver J. H. Stiefel OSB No. 135436, pro hac vice
   oliver@crag.org
 3 Crag Law Center
   3141 E Burnside Street
 4 Portland, Oregon 97214
   Phone: (503) 525-2725
 5 Fax: (503) 296-5454

 6 Thomas E. Wheeler, CSB No. 304191
   tom@wildcalifornia.org
 7 Environmental Protection Information Center
   145 G St., Ste. A
 8 Arcata, California 95521
   Phone: (206) 356-8689
 9 LOCAL COUNSEL

10 Attorneys for Plaintiffs

11

12 MCGREGOR W. SCOTT
   United States Attorney
13 JOSEPH B. FRUEH
   Assistant United States Attorney
14 501 I Street, Suite 10-100
   Sacramento, CA 95814
15 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
16 Facsimile: (916) 554-2900

17 Attorneys for Defendants

18

19                                 IN THE UNITED STATES DISTRICT COURT

20                                   EASTERN DISTRICT OF CALIFORNIA

21   KLAMATH-SISKIYOU WILDLANDS                        Case No. 2:20-cv-00850-TLN-AC
     CENTER, et al.,
22                                                     THIRD STIPULATION AND ORDER TO
                                    Plaintiffs,        AMEND INITIAL PRETRIAL SCHEDULING
23                                                     ORDER (ECF 8, 13, 15)
                              v.
24
     PATRICIA GRANTHAM, in her official
25   capacity as Forest Supervisor of the Klamath
     National Forest, et al.,
26
                                    Defendants.
27

28
            Case 2:20-cv-00850-TLN-AC Document 17 Filed 07/29/20 Page 2 of 3

 1                                   THIRD STIPULATION AND ORDER

 2          IT IS HEREBY STIPULATED, by and among the parties and subject to Court approval, that the

 3 Amended Initial Pretrial Scheduling Order (see ECF 8, 13, 15) shall be further amended as follows:

 4          1.      Plaintiffs Klamath-Siskiyou Wildlands Center, Environmental Protection Information

 5 Center, and Klamath Forest Alliance allege that Defendants United States Forest Service, Forest

 6 Supervisor Patricia Grantham, and Deputy Regional Forester Barnie Gyant approved and are proceeding

 7 with the Crawford Vegetation Management Project (“Crawford Project”) on the Klamath National

 8 Forest in violation of the National Forest Management Act, 16 U.S.C. § 1604, and the National

 9 Environmental Policy Act, 42 U.S.C. § 4332. Plaintiffs accordingly seek this Court’s review of the

10 administrative record relevant to the Defendants’ actions vis-à-vis the Crawford Project. 5 U.S.C.

11 § 706; Earth Island Inst. v. U.S. Forest Serv., 697 F.3d 1010, 1013 (9th Cir. 2012).

12          2.      Defendants provided Plaintiffs with a draft of the administrative record on June 15, 2020.

13 The parties have been conferring in good faith regarding the content of the administrative record and the

14 schedule in this case, which schedule includes the potential for filing amended pleadings for claims

15 under the Endangered Species Act, joining additional defendants, supplementing the administrative

16 record, and briefing on cross-motions for summary judgment. See ECF 15 ¶¶ 2–7.

17          3.      As of the filing of this Stipulation, Plaintiffs anticipate identifying additional materials

18 for inclusion in the draft administrative record. Defendants are also taking a closer look at the Project

19 record to determine whether additional work or updates might be necessary. For these reasons, the

20 parties have agreed to continue the lodging of the administrative record for the claims alleged in the

21 operative Complaint from July 29 to August 12, 2020.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      THIRD STIPULATION AND ORDER FOR                      1
      AMENDING INITIAL PRETRIAL SCHEDULING ORDER
            Case 2:20-cv-00850-TLN-AC Document 17 Filed 07/29/20 Page 3 of 3

 1         4.      Defendants agree they will not be advertising a timber sale or entering into contracts for

 2 vegetation management or logging under the Crawford Project until October 31, 2020, at the earliest.

 3         5.      All other dates in the Amended Initial Pretrial Scheduling Order (see ECF 15) remain

 4 unchanged.

 5 Dated: July 28, 2020                                    CRAG LAW CENTER

 6                                                 By:     /s/ Meriel L. Darzen (authorized 7/28/2020)
                                                           MERIEL L. DARZEN
 7
                                                           Attorneys for Plaintiffs
 8

 9 Dated: July 28, 2020                                    MCGREGOR W. SCOTT
                                                           United States Attorney
10
                                                   By:     /s/ Joseph B. Frueh
11                                                         JOSEPH B. FRUEH
                                                           Assistant United States Attorney
12
                                                           Attorneys for Defendants
13

14

15         IT IS SO ORDERED.

16 Dated: July 28, 2020

17

18
                                                         Troy L. Nunley
19                                                       United States District Judge

20

21

22

23

24

25

26

27

28


      THIRD STIPULATION AND ORDER FOR                     2
      AMENDING INITIAL PRETRIAL SCHEDULING ORDER
